         Case 2:20-cr-00123-JAM Document 56 Filed 01/27/21 Page 1 of 2

                                                                               FILED
                        UNITED STATES DISTRICT COURT                    January 27, 2021
                       EASTERN DISTRICT OF CALIFORNIA                   CLERK, US DISTRICT COURT
                                                                          EASTERN DISTRICT OF
                                                                               CALIFORNIA


UNITED STATES OF AMERICA,                        Case No. 2:20-cr-0123-JAM

                 Plaintiff,

        v.                                            ORDER FOR TEMPORARY
                                                          RELEASE OF
STEVEN LAWRENCE ROBINSON,                              PERSON IN CUSTODY

                 Defendant.

TO:     UNITED STATES MARSHAL:

      This is to authorize and direct you to release STEVEN LAWRENCE

ROBINSON , Case No. 2:20-cr-0123-JAM Charge 21 USC § § 846, 841(a)(1) and

21 USC § 841(a)(1), from custody for the following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                                                                        50,000 signed by
                              x   Unsecured Appearance Bond $
                                                                    Gina Robinson

                                  Appearance Bond with 10% Deposit

                                  Appearance Bond with Surety

                                  Corporate Surety Bail Bond

                                  (Other): It is ordered Mr. Robinson is to be released at

                                  9 AM on 1/28/2021 to Gina Robinson and to be
                          X
                                  returned to the Sacramento County Jail on 1/28/2021

                                  no later than 4:30 PM.

        Issued at Sacramento, California on January 27, 2021 at _4:10 pm______.

                                        By:   /s/ Carolyn K. Delaney

                                              Magistrate Judge Carolyn K. Delaney
Case 2:20-cr-00123-JAM Document 56 Filed 01/27/21 Page 2 of 2
